Motion referred to the court that rendered the decision. Present —■ Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ. Motion for reargument granted. On reargument, the decision of this court dated June 1, 1942 [ante, p. 861], is amended to read as follows: Proceeding to fix and determine fees of attorneys. Decree of the Kings County Surrogate’s Court unanimously affirmed, with costs to respondents Weckstein & Weckstein, payable by the administrator, Samuel Kohn, personally. No opinion. Order resettled accordingly. Present ■— Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ.